IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS J. SEPHAKIS,                           :   No. 463 MAL 2019
                                              :
                   Petitioner                 :
                                              :   Petition for Allowance of Appeal
                                              :   from the Order of the Superior
             v.                               :   Court
                                              :
                                              :
PENNSYLVANIA STATE POLICE BUREAU              :
OF RECORDS AND IDENTIFICATION,                :
MONTGOMERY COUNTY DEPARTMENT                  :
OF BEHAVIORAL                                 :
HEALTH/DEVELOPMENTAL DISABILITIES,            :
MCES, INC.,                                   :
                                              :
                   Respondents                :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.